Niemeyer, P. J., dissents. The opinion on rehearing is substantially the same as the original opinion except for the remanding order. The case is now remanded “with directions to hear competent proof as to the damages. ’ ’ By the former opinion the cause was remanded “with directions to enter judgment for plaintiff for the full amount of his claim.” Defendant’s request for a reopening of the case for the introduction of further evidence is limited to the simple statement in its petition for rehearing that “a more just determination of this appeal would have been an order of remandment to enable defendant to supply the proof of the cost of repairs as is now required by this Court.” Nowhere in the record is there any statement or suggestion that further proof on the question of. alleged damages or cost of repairs of the tables in question is available to defendant. On the trial defendant unreservedly took the position that it was not required to show that it had repaired the tables, and that it was not asking for damages. In one place attorney for defendant says, “With reference to the claim for the balance due on the 1497 tables, our position is we do not owe him (Davidson) any more money, whether or not we did the repairs. . . . Until they comply with the provisions of their agreement they are entitled to no money.” (Italics ours.) Shortly thereafter the following colloquy took place. “The Court: I don’t know. I think you have to go further than that, too. . . . Whether that would be a fair and reasonable charge for the work would be a question of evidence, and not a mere statement. . . . You are asking for damages. Mr. Kleinman: I am not. This is merely additional evidence that we were not obliged to pay them any sums of money because in the first place they didn’t send us the.merchandise we asked for.” On the trial plaintiff strenuously objected to the evidence which defendant was offering to show the cost of repairs, and specifically pointed out the reasons for the objection, which were the same as those advanced on appeal. Defendant at no time suggested the other or additional evidence to prove the cost of repairs was available or asked for an opportunity to produce such evidence. As the trial was before the court without a jury, no practical obstacle prevented a continuance of the cause had such request been made. We are therefore confronted with a situation where a defendant tried the case below upon a certain theory and was permitted by the trial court to introduce all the evidence which the defendant deemed necessary or advisable. Neither reason nor authority supports remandment of the cause at the request of the defendant for trial on a different theory or for the purpose of introducing evidence which may or may not be available. The general rule is stated in Sheddon v. Patrick, L. R. 1 Sc. 470, 545, quoted in Nichols Illinois Civil Practice, vol. 6, sec. 6355, p. 330, in commenting upon sec. 92 (1) (d) of the Civil Practice Act [Ill. Rev. Stat; 1945, ch. 110, par. 216, subpar. (1) (d); Jones Ill. Stats. Ann. 104.092, subpar. (1) (d)] as follows: “It is an invariable rule in all the courts, that if evidence which either was in the possession of parties at the time of the trial, or by proper diligence might have been obtained, is either not produced, or has not been procured, and the case is decided adversely to the side to which the evidence was available, no opportunity for producing the evidence ought to be given by the granting of a new trial.” In Segal v. Chicago City Ry. Co., 216 Ill. App. 11, another division of this court reversed the judgment of the trial court on the ground of the insufficiency of the evidence, and in answer to appellee’s suggestion that “ ... it is probable that upon another trial additional witnesses could be procured” (a suggestion not made by appellee here), the court said (p. 17): “Even if the record supported the inference — and it does not — that additional evidence favorable to plaintiff might be procured, yet we must assume, in the absence of any adverse ruling precluding him from producing it, that he either presented the best evidence he had or at least such as he was willing to go to trial on. To remand on the mere possibility of procu ring-additional evidence would be contrary to the policy of the law. To warrant a new trial on such ground, even a trial court would require a showing of due diligence to procure all evidence obtainable at the time of the trial. (Graham v. Hagmann, 270 Ill. 252.) ” This case was later reversed (325 Ill. 43) on constitutional grounds, but nothing was said by the Supreme Court impairing- the effect of the matter quoted. In Street v. Chicago Wharfing & Storage Co., 157 Ill. 605, where complaint was made that the Appellate Court erred in reversing a chancery cause with directions to enter a decree without giving appellant an opportunity to introduce testimony and be heard in the circuit court, the Supreme Court said (p. 615): ‘ ‘ They had opportunity to produce such witnesses and such competent testimony as they desired. Not having availed themselves of this opportunity, it must he presumed that they either acquiesced in the statements made by the witnesses introduced by appellee as true, or concluded that they could not successfully and truthfully contradict them, and therefore were willing to submit the cause for decision, relying upon the claim of the incompetency and insufficiency of the evidence of appellee to establish its cause. As they made their bed they must lie in it. Courts will not hear causes by piecemeal. Appellants have had their day in court. If the defense they made was unsuccessful, it was their misfortune; but the fact they made a bad and insufficient defense does not give them the right to have the cause remanded- for the purpose of affording them an opportunity to hunt up a better defense. Sound public policy demands that there shall be an end to litigation. ’ ’ The, reason assigned by the Supreme Court is equally applicable to cases at law tried before the court without a jury, and the same rule of public policy demanding an end to litigation should prevail. To the same effect is Union Nat. Bank v. Hines, 187 Ill. 109, 114. The opinion of the court bases its right to remand the cause for further evidence on the question of the alleged repairs on its action in Behr v. West, 333 Ill. App. 160, in which the writer of this dissent concurred. In that case the plaintiff recovered the full contract price for a defective cement floor laid by .the defendant. Neither on the trial nor on appeal to this court was the competency of the evidence or the amount of the judgment questioned. Although the propriety of our action might be questioned, this court on its own volition imposed on the parties a rule of damages not asked by them and reversed the judgment. Simple justice required that plaintiff be permitted to meet the new situation created solely by this court’s action. The present case does not present a similar situation. Defendant, represented by able and experienced counsel, tried the case on a theory different from that presented on appeal and upon evidence the incompetency of which was plainly and strenuously urged in the trial court. The court’s error in receiving evidence offered by defendant was induced by defendant. It is in no position to request another trial or to complain of the denial of an opportunity to present evidence the existence of which it does not even suggest. In the comparatively recent case of Bart v. Pine Grove, Inc., 326 Ill. App. 426, where the question of remanding for the purpose of hearing further evidence was directly presented, the plaintiff having failed to offer sufficient proof, this court said: “But counsel for plaintiff in his brief says that if this court feels that the trial court ‘did not consider enough evidence in the matter before reaching its decision, then the case should be remanded with instructions that further evidence be heard.’ We think this ought not be done because, as stated by the Supreme court of the United States in Stoll v. Gottlieb, 305 U. S. 165: ‘It is just as important that there should be a place to end as that there should be a place to begin litigation.’ ”